                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN
                                GREEN BAY DIVISION

 JOHN SANDRI, individually and on behalf
 of all others similarly situated,
                                 Plaintiff,

                         vs.                                  Case No. 1:18-cv-01182-WCG

 ASSET RECOVERY SOLUTIONS, LLC, an
 Illinois limited liability company; et al.,
                                 Defendants.

                               PRELIMINARY APPROVAL ORDER

        The Court, having considered Plaintiff’s motion for preliminary approval, hereby grants

preliminary approval to the Class Settlement Agreement (“Agreement”) between Plaintiff, John

Sandri, individually and as representative of the class of persons defined below (“Settlement

Class”), and Defendant, Asset Recovery Solutions LLC (“Asset Recovery”).

        WHEREFORE, for purposes of this Class Action Settlement and based upon the Parties’

stipulations as set forth therein, with respect to certifying this action as a class action for settlement

purposes the Court finds:

        A.      The Settlement Class is so numerous that joinder of all members is

                impracticable;

        B.      There are questions of law and fact common to the Settlement Class.

        C.      Plaintiff’s individual claims are typical of the Settlement Class claims;

        D.      Plaintiff is an appropriate and adequate representative for the Settlement

                Class;

        E.      The questions of law and fact common to the Settlement Class predominate

                over any questions affecting only individual members;


                                                                                             Page 1 of 5
       F.      A class action is superior to other methods for fairly and efficiently settling

               this controversy;

       G.      With respect to the appointment of Settlement Class Counsel under Fed. R.

               Civ. P. 23(g), the Court finds, after consideration of the factors described in

               Fed. R. Civ. P. 23(g)(1)(A), Plaintiff’s counsel, STERN•THOMASSON LLP,

               has, and will continue to, fairly and adequately represent the interests of the

               Settlement Class;

       H.      In accordance with Fed. R. Civ. P. 23(e)(1), the Parties have provided the

               Court with information sufficient to enable the Court to determine that

               notice of the Settlement should be provided to the Class, and the Parties

               having shown that the Court will likely be able to approve the Settlement

               under Rule 23(e)(2) and certify the class for purposes of judgment on the

               Agreement; and

       I.      The Court being duly advised in the premises,

IT IS HEREBY ORDERED:

       1.      For the purpose of giving notice to the Class and allowing the Court to conduct a

hearing pursuant to Fed. R. Civ. P. 23(e)(2), but subject to such hearing and conditioned on the

Court approving the Agreement after finding it is fair, reasonable, and adequate, the Court hereby:

       (a)     Adopts the following definition of the Class as is set forth in the Agreement:

                      All persons to whom Asset Recovery Solutions, LLC mailed
                      an initial written communication to an address in the State of
                      Wisconsin, during the period of August 1, 2017 through
                      August 22, 2018, which made a settlement offer for a debt
                      owed to Bureaus Investment Group Portfolio No. 15 LLC,
                      and which stated “[s]hould you choose not to accept this
                      offer, the account balance may periodically increase due to
                      the addition of accrued interest as provided in your
                      agreement with the original creditor.”

                                                                                         Page 2 of 5
       (b)         defines the “Class Claims” as those FDCPA claims arising from Asset Recovery’s

                   collection letter in the form of Exhibit A to Plaintiff’s Complaint [Doc. 1];

       (c)         appoints Plaintiff as the Class Representative;

       (d)         appoints STERN•THOMASSON LLP as Class Counsel;

       (e)         appoints Class-Settlement.com as the Settlement Administrator to send notice of

                   the Settlement to Class Members and administer the Settlement; and

       (f)         Approves the form of Class Notice attached as Exhibit 1 to the Agreement and

                   directs the Settlement Administrator to mail it to the last known address of Class

                   Members as shown in Asset Recovery’s business records. The Settlement

                   Administrator will cause the Class Notice to be mailed to Class Members on or

                   before ___May 3, 2019       (21 days from the date of this Order). The Settlement

                   Administrator will send the notice by any form of U.S. Mail providing forwarding

                   addresses.

       2.          The Court finds that mailing of the Class Notice, and the Parties’ notice plan, is the

only notice required and that such notice satisfies the requirements of due process pursuant to the

Federal Rules of Civil Procedure, including Rule 23, the United States Constitution, and any other

applicable law.

       3.          Class Members shall have until __June 17, 2019        (“Class Response Deadline”),

to exclude themselves from, or object to, the Settlement.

             (a)    Class Members desiring to exclude themselves from the action must serve a

                    written request on the Settlement Administrator.

             (b)    Class Members who wish to object to the Settlement must submit a written

                    objection to the Clerk of the United States District Court for the Eastern District

                    of Wisconsin and serve of a copy on the Settlement Administrator. In accordance

                                                                                             Page 3 of 5
      with Fed. R. Civ. P. 23(e)(5)(A), a Class Member’s “objection must state whether

      it applies only to the objector, to a specific subset of the class, or to the entire

      class, and also state with specificity the grounds for the objection.” All objections

      must be in writing and personally signed by the Class Member and include:

      (1) the objector’s name, address, telephone number, and last four digits of their

      Social Security Number; (2) a sentence stating that to the best of his/her

      knowledge s/he is a member of the Settlement Class; (3) the name and number of

      the case: Sandri v. Asset Recovery Solutions LLC, Case No. 1:18-cv-01182-

      WCG; (4) the factual basis and legal grounds for the objection to the Settlement,

      and whether the objection applies only to the objector, to a specific subset of the

      class, or to the entire class; (5) the identity of any witnesses whom the objector

      may call to testify at the Final Fairness Hearing; and (6) copies of any exhibits

      the objector may seek to offer into evidence at the Final Fairness Hearing. The

      objection must indicate whether the Class Member and/or their lawyer(s) intend

      to appear at the Final Fairness Hearing. Any lawyer who intends to appear at the

      Final Fairness Hearing also must enter a Notice of Appearance of Counsel with

      the Clerk of the Court no later than the Class Response Deadline and shall include

      the full caption and case number of each previous class action case in which that

      lawyer(s) has represented an objector.

(c)   To be effective, any request for exclusion or objection must be postmarked by the

      Class Response Deadline or, if not sent by mail, must be received by the

      Settlement Administrator and/or Clerk by the Class Response Deadline.




                                                                               Page 4 of 5
       4.      If not already filed, Asset Recovery shall, within 7 days of this Order, file with the

Court proof of compliance with the notice requirements of the Class Action Fairness Act of 2005,

28 U.S.C. §1715(b).

       5.      A final hearing on the fairness and reasonableness of the Agreement and whether

final approval shall be given to it and the requests for fees and expenses by Class Counsel will be

held on __July 26, 2019     , at 9:30 a.m.


       SIGNED AND ENTERED this               12th day of April, 2019.



                                                    s/ William C. Griesbach
                                                    WILLIAM C. GRIESBACH, Chief Judge
                                                    United States District Court




                                                                                         Page 5 of 5
